J-A04041-20

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

JOHN DUGAN                               :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                     Appellant           :
                v.                       :
                                         :
                                         :
JOSEPH A. GRECO                          :
                                         :
                                         :    No. 1924 EDA 2019

               Appeal from the Order Entered June 6, 2019
 In the Court of Common Pleas of Chester County Civil Division at No(s):
                             2019-00302-DI

BEFORE:     PANELLA, P.J., STRASSBURGER, J.* and COLINS, J.*

CONCURRING MEMORANDUM BY STRASSBURGER, J.:FILED MARCH 09, 2020

        I join the Majority Memorandum. I write separately to emphasize that

this decision is not a holding that there could not be a same-sex common

law marriage prior to the abolition of common law marriage prospectively in

2005.     In re Estate of Carter, 159 A.3d 970 (Pa. Super. 2017) holds

definitively to the contrary – there can indeed be a same-sex common law

marriage.

        This case merely holds that Appellant, Dugan, has not met his heavy

burden     of   proving   a   common   law   marriage.   Staudenmayer      v.

Staudenmayer, 714 A.2d 1016 (Pa. 1998).

        Judge Colins joins this concurring memorandum.




*Retired Senior Judge assigned to the Superior Court.